         Case 1:17-cr-00396-WHP Document 119 Filed 04/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       : 17 Cr. 396 (WHP)
                                                                       :
                                                                       :
                     -against-                                         : MEMORANDUM & ORDER
                                                                       :
                                                                       :
JOHN CHAMBERS,                                                         :
                                                                       :
                                         Defendant.                    :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
WILLIAM H. PAULEY III, United States District Judge:

               John Chambers moves for early termination of his supervised release pursuant to

18 U.S.C. § 3583(e). For the following reasons, Chambers’ motion is denied.

                                         BACKGROUND

               On April 24, 2018, following a jury trial, Chambers was convicted of four counts:

bribery in violation of 18 U.S.C. § 666 and 2; conspiracy to commit bribery in violation of 18

U.S.C. § 371, honest services fraud in violation of 18 U.S.C. §§ 1343, 1346 and 2; and

conspiracy to commit honest services fraud in violation of 18 U.S.C. 1349. This Court sentenced

Chambers principally to 12 months and a day of incarceration to be followed by three years of

supervised release. Chambers’ supervision started on January 3, 2020.

               Since his release from prison, Chambers reportedly has complied with the terms

of his supervision. Chambers makes no mention of any employment he has obtained. Chambers

seeks early termination because he desires to relocate to Florida for a variety of reasons.
         Case 1:17-cr-00396-WHP Document 119 Filed 04/15/21 Page 2 of 2




                                            DISCUSSION

                A court may “terminate a term of supervised release and discharge the defendant

released at any time after the expiration of one year of supervised release . . . if it is satisfied that

such action is warranted by the conduct of the defendant released and the interest of justice.” 18

U.S.C. § 3583(e)(1). Early termination of supervised release is discretionary and only

occasionally warranted due to changed circumstances, such as a defendant’s exceptionally good

behavior. See United States v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997). Mere compliance with

the terms of supervised release is expected and does not qualify as “exceptionally good

behavior.” United States v. Katz, 2008 WL 4699832, at *2 (S.D.N.Y. Oct. 23, 2008).

                In determining whether “changed circumstances” exist, courts consider the factors

set forth in 18 U.S.C § 3553(a). See 18 U.S.C § 3583(e). If mere compliance with the terms of

supervision were sufficient to justify early termination, the exception would swallow the rule.

See United States v. Medina, 17 F. Supp. 2d 245, 247 (S.D.N.Y. 1998). Chambers’ desire to

relocate to Florida is not inconsistent with completing his term of supervision. This Court is

amenable to transferring his supervision to the Middle District of Florida.

                                            CONCLUSION

                For the foregoing reasons, John Chambers’ motion to early termination of

supervised release is denied. The Clerk of Court is directed to terminate the motion pending at

ECF No. 116.

Dated: April 15, 2021
       New York, New York




                                                    2
